Exhibit 21 SUBSIDIARIES OF ICONIX BRAND GROUP, INC. IBG Borrower LLC a Delaware limited liability company Bright Star Footwear LLC a New Jersey limited liability company Badgley Mischka Licensing LLC a Delaware limited liability company IP Holdings and Management Corporation a Delaware corporation IP Holdings LLC a Delaware limited liability company IP Management LLC a Delaware limited liability company Michael Caruso& Co., Inc. a California corporation Unzipped Apparel LLC a Delaware limited liability company Mossimo Holdings LLC a Delaware limited liability company Mossimo, Inc. a Delaware corporation OP Holdings LLC a Delaware limited liability company OP Holdings and Management Corporation a Delaware corporation Studio IP Holdings LLC a Delaware limited liability company Studio Holdings and Management Corporation a Delaware corporation Official Pillowtex LLC a Delaware limited liability company Pillowtex Holdings and Management LLC a Delaware limited liability company Scion LLC a Delaware limited liability company Artful Holdings LLC a Delaware limited liability company Shortcake IP Holdings LLC a Delaware limited liability company IP Holdings Unltd LLC a Delaware limited liability company MG Icon LLC a Delaware limited liability company Icon Entertainment LLC a Delaware limited liability company Peanuts Holdings LLC a Delaware limited liability company Peanuts Worldwide LLC a Delaware limited liability company Hardy Way LLC a Delaware limited liability company ZY Holdings LLC a Delaware limited liability company ZY Holdings and Management Corporation a Delaware corporation Sharper Image Holdings LLC a Delaware limited liability company Sharper Image Holdings and Management Corporation a Delaware corporation Scion BBC LLC a Delaware limited liability company IBGNYC LLC a Delaware limited liability company IBGWGA LLC a Delaware limited liability company Iconix DE Brand Holdings Corp. a Delaware corporation Icon DE Intermediate Holdings LLC a Delaware limited liability company Icon DE Holdings LLC a Delaware limited liability company Icon NY Holdings LLC a Delaware limited liability company Umbro IP Holdings LLC a Delaware limited liability company Iconix Luxembourg Holdings SÀRL, a Luxembourg Société à responsabilité limitée Iconix Brand UK Limited a United Kingdom private limited company Iconix Spain Holdings, S.L. a Spanish Sociedad Unipersonal Icon Modern Amusement LLC a Delaware limited liability company 1724982 Alberta ULC a Canadian unlimited liability company Iconix Latin America LLC a Delaware limited liability company Iconix Europe LLC a Delaware limited liability company Hydraulic IP Holdings LLC a Delaware limited liability company NGX LLC a Delaware limited liability company US Pony Holdings, LLC a Delaware limited liability company Diamond Icon Ltd. a United Kingdom limited company Icon Brand Holdings LLC a Delaware limited liability company Iconix CA Holdings LLC a Delaware limited liability company Icon Canada JV Holdings Corp. a Delaware corporation Iconix Canada JV Holdings ULC a Canada unlimited liability company Iconix Luxembourg LC Holdings S.a.rl. a Luxembourg Société à responsabilité limitée Lee Cooper Brands (Management Services) Ltd. a United Kingdom limited company Red Diamond Holdings S.a.r.l a Luxembourg Société à responsabilité limitée Umbro Sourcing LLC a Delaware limited liability company Iconix China Holdings Limited a Cayman Islands company Iconix China Investments Ltd. a British Virgin Islands company Iconix China Limited a Hong Kong limited company Umbro China Limited a Hong Kong limited company Danskin China Limited a Hong Kong limited company LC Partners US LLC a Delaware limited liability company
